—Consolidated proceedings pursuant to CPLR article 78 to *624review two determinations, both dated November 20, 1990, of Small Claims Assessment Review Hearing Officers acting under RPTL, article 7, title 1-A, which, after hearings, reduced the 1990 real estate tax assessments on the respondents’ properties.
Adjudged that the proceedings are dismissed, without costs or disbursements.
RPTL 736 (2) states: "A petitioner to an action pursuant to this title may seek judicial review pursuant to article seventy-eight of the civil practice law and rules provided that such review shall be maintained against the same parties named in the small claims petition”. RPTL permits "[a]n owner of real property claiming to be aggrieved by an assessment on real property * * * [to] file a petition for review pursuant to this article” (RPTL former 730 [1] [a]). A municipality is not authorized to seek judicial review pursuant to CPLR article 78 of such determinations (see, Matter of Board of Assessors v Hammer, 181 AD2d 885). Accordingly, the petition must be dismissed.
We find no merit in the petitioner’s other contentions (see, Matter of Cipollone v City of White Plains, 181 AD2d 887, 888). Ritter, J. P., Copertino, Pizzuto and Joy, JJ., concur.